Citation Nr: 1718916	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to August 1978, October 1991 to April 1992, October 2001 to April 2002, April 2003 to December 2003, and June 2004 to September 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction is currently with the RO in St. Petersburg, Florida. 

This matter was remanded by the Board in April 2015 for additional development.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's migraine headaches and sleep apnea re related to service


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving all doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for a disability resulting from an injury incurred during active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2016).

Service treatment records are negative for migraine headaches and sleep apnea.  The service records from June and September 2004 do, however, show a complaint of trouble sleeping for which the Veteran sought out a mental health professional.  

The Veteran is currently diagnosed with migraine headaches and sleep apnea.  See September 2015 VA examination report.  

At the VA examination in September 2015, the Veteran reported a 20-year history of headaches which had been self-treated with over the counter medication.  He stated that he sought treatment in 2006 and 2007 after their severity increased.  The Veteran also reported that his sleeping problems began after he returned from Iraq.  He indicated that his sleeping problems of nighttime snoring, choking, and shortness of breath worsened in 2008 to the extent that he sought treatment at that time.  He noted that he was found to have sleep apnea during a sleep study test in September 2008.  The examiner determined that it was less likely than not that the headaches and obstructive sleep apnea were incurred in or related to service, essentially with the rationale that there was no documented treatment for such in the record.

The claims file contains written statements from the Veteran and his ex-wife describing sleep symptoms they personally observed during service.  

In December 2015 Dr. C. M., a private physician, stated that she had reviewed the Veteran's service treatment records and post- service treatment records.  She indicated that the Veteran's sleep symptoms in service which included lack of breathing, snoring, and gasping of air were indicative of sleep apnea.

In opinion received in December 2015, another private clinician opined that the Veteran's migraine headache disorder was more likely than not exacerbated by his low back pain.  The clinician provided a rationale to support his opinion, but it is largely illegible. 

Migraines

The Veteran is currently diagnosed with migraine headaches as per a December 2004 private medical record and the September 2015 VA examination report.  The Veteran is competent to report that the onset of his headaches was during service, and that his headaches have been recurrent since discharge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)(lay testimony is competent to establish the presence of observable symptomatology).  Thus, the only element of service connection that needs to be established is a nexus between the headache disorder and service, or between the headache disorder and a service-connected disability.  

The required nexus is met.  The Veteran has competently and credibly reported that his headaches began in service and been recurrent thereafter.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The evidence, as a whole, supports finding that the initial manifestations and/or symptoms of headaches were present in service.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011)(holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110 (a)).  

The unfavorable September 2015 VA medical opinion is of no greater weight, and to the extent that the VA examiner essentially based the negative opinion on the absence of corroborating in-service and post-service medical records; it is not probative.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Additionally, a private clinician has opined that the Veteran's headache disorder was more likely than not aggravated by his service-connected back disability, which would establish service connection on a secondary basis.  See 38 C.F.R. § 3.310.  

Resolving reasonable doubt in the Veteran's favor, service connection for migraine headaches is warranted.  

Sleep Apnea

The competent and probative medical evidence is in relative equipoise as to whether the currently diagnosed sleep apnea is related to military service.

The Board has considered the Veteran's statements regarding causal nexus.  Lay evidence can be competent and sufficient evidence of a diagnosis, or to establish etiology, if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran and his ex-wife are competent to report symptoms they observed during service such as snoring, unusual breathing, and daytime fatigue.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board finds their statements credible.  Lay evidence can be competent and sufficient evidence of a diagnosis, or to establish etiology, if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

While the Veteran and his wife are not competent to diagnosis sleep apnea, their competent and credible lay testimony describing in-service symptomatology has been determined to be indicative of sleep apnea by Dr. C.M., a medical professional.  Further, Dr. C.M.'s medical opinion reflects consideration of the Veteran's service and post-service medical history and thus, it is probative.  The unfavorable September 2015 VA medical opinion is of no greater weight, and to the extent that the VA examiner essentially based the negative opinion on the absence of corroborating in-service and post-service medical records; it is not probative.  See Dalton, 21 Vet. App. 39-40.  

Resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.


ORDER

Service connection for migraine headaches is granted.

Service connection for sleep apnea is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


